              Case 1:19-cv-01108-GSA Document 22 Filed 06/23/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )   Case No. 1:19-cv-01108
     CHRISTIE MICHELE HARVEY,                          )
10                                                     )   STIPULATION AND ORDER
                    Plaintiff,                         )   FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )   Doc. 21
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from July 2, 2020 to August 3, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s first request for an extension of time for the Opening Brief, but the third
23   overall in this matter. Good cause exists for this request. Due to the ongoing pandemic with
24   COVID-19 and the various executive orders throughout Fresno County and now the State of
25   California, along with the recommendations for Social Distancing, Plaintiff’s Counsel is operating
26   with very limited staff. However, Counsel has secured two additional assistants to ensure support
27   for federal court work and is in the process of having additional counsel admitted to the Eastern
28   District to allow for the handling of the increasing case load.



                                                   1
              Case 1:19-cv-01108-GSA Document 22 Filed 06/23/20 Page 2 of 2



 1           Plaintiff respectfully states that the requested extension is necessary due several merit
 2   briefs being due on the same week. Counsel requires additional time to brief the issues
 3   thoroughly for the Court’s consideration. Defendant does not oppose the requested extension.
 4   Counsel apologizes to the Defendant and Court for any inconvenience this may cause.
 5
                                           Respectfully submitted,
 6
 7   Dated: June 23, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

 8
                                       By: /s/ Jonathan Omar Pena
 9
                                          JONATHAN OMAR PENA
10                                        Attorneys for Plaintiff

11
12
     Dated: June 23, 2020                  MCGREGOR W. SCOTT
13                                         United States Attorney
                                           DEBORAH LEE STACHEL
14                                         Regional Chief Counsel, Region IX
15                                         Social Security Administration

16
                                       By: */s/ Carolyn B. Chen
17                                        Carolyn B. Chen
18                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
19                                        (*As authorized by email on June 23, 2020)
20
21
     IT IS SO ORDERED.
22
23      Dated:     June 23, 2020                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



                                                  2
